DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 April 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 13-19 are objected to because the following terms lack a proper antecedent basis:
Claim 13, line 3 – “the ink”;
Claim 13, line 5 – “the inker assembly”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
a coolant outlet flow from the inker assembly of claim 13;
an outlet of one of the inker assemblies of claim 14;
a common flow of all or a portion of the inker assemblies of claim 15;
the temperature sensor is plural temperature sensors of claim 16;
each inker assembly includes one temperature sensor of claim 16;
each one of the inker assemblies has its own control valve of claim 16;
each one of the inker assemblies includes at least one roller through which the coolant flows of claim 17; and
indirectly cool the ink in contact with the at least one roller of claim 17.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites “transferring heat from the ink to a coolant.” It is not clear whether Applicant intends the ink to be included as part of the structure of the ink cooling system, nor is it clear how heat from the ink ends up in the coolant, nor whether the coolant is intended to be part of the ink cooling system. The preamble states that the claim is directed to “an ink cooling system for inker assemblies.” To expedite prosecution, the examiner will consider the invention to be directed only to an ink cooling system capable of use with an inker assembly, and not to the inker assembly itself, or the ink, or the coolant, or the heat from the ink.
Further regarding claim 13, it is not clear how the recirculating chiller transfers heat from the ink to a coolant. It appears that heat from the ink is transferred to a coolant within a disclosed chill roller, and the recirculating chiller removes heat from the coolant. But there is no supporting disclosure that teaches the recirculating chiller is a water-to-water heat exchanger that takes heat from the coolant circulated through the chilling roller and transfers it to a second, different coolant inside the recirculating chiller.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuch et al., US 8,327,762 B2 (hereinafter Masuch).
Regarding claim 13:
Masuch teaches an ink cooling system for inker assemblies of a can decorating machine, the ink cooling system comprising:
a recirculating chiller adapted for transferring heat (33’, Fig. 4) from the ink to a coolant (This is an intended use of the recirculating chiller, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the chiller 33 removes heat from coolant without discriminating from the source of the heat, including removing heat that the coolant may have absorbed from ink),
a temperature sensor located in and adapted for sensing temperature of a coolant (S05, Fig. 4) outlet flow from the inker assembly (This is an intended use of the temperature sensor, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the temperature sensor S05 senses temperature of the coolant without discriminating against the origin of any heat that may have been transferred to the coolant to raise the temperature of the coolant, including sensing temperature of a coolant that has been heated by ink),
a valve adapted to control coolant flow rate to continuously flow the coolant (valve 24, Fig. 4) through the inker assembly in response to data from the temperature sensor to regulate ink temperature to a target temperature during oscillation of the inker assembly (This is an intended use of the valve, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the valve controls flow of the coolant without discriminating against the structure of the cooling system downstream of the valve, including through an inker assembly in response to data from the temperature sensor to regulate ink temperature to a target temperature during oscillation of the inker assembly).
Regarding claim 14, Masuch teaches the invention of claim 13, as set forth above in the rejection of claim 13. Masuch also teaches wherein the temperature sensor is a single temperature sensor at an outlet (S05 is at the outlet of the apparatus being heated and/or cooled, Fig. 4) of one of the inker assemblies such that a signal from the temperature sensor represents the coolant outlet temperature of the one inker assembly (This is an intended use of the temperature sensor, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the temperature sensor S05 senses temperature of the coolant without discriminating against the origin of any heat that may have been transferred to the coolant to raise the temperature of the coolant, including sensing temperature of a coolant that has been heated by ink, flowing from a coolant outlet of an inker assembly 07, 12, Fig. 4).
Regarding claim 15, Masuch teaches the invention of claim 13, as set forth above in the rejection of claim 13. Masuch also teaches wherein the inker assemblies include plural inker assemblies, and the temperature sensor is a single temperature sensor in a common flow of all or a portion of the inker assemblies (This is an intended use of the temperature sensor, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the temperature control circuit could control temperature of plural inker assemblies in place of rotating component 7, 12, Fig. 4; “forme cylinders 07 to be temperature controlled in different printing couples 04 can be fed form a shared secondary circuit 14,” col. 9, lines 28-30).
Regarding claim 16, Masuch teaches the invention of claim 13, as set forth above in the rejection of claim 13. Masuch also teaches wherein the inker assemblies include plural inker assemblies, and the temperature sensor is plural temperature sensors, such that each inker assembly includes one temperature sensor, and each one of the inker assemblies has its own control valve, thereby enabling coolant temperature control of ink to each inker assembly independent of coolant temperature control of ink to the other inker assemblies (This is an intended use of the temperature sensor, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, multiple temperature control circuits could control temperature of individual inker assemblies in place of rotating component 7, 12, Fig. 4; “it is advantageous for each form cylinder 07 to be temperature controlled by its own secondary circuit,” col. 9, lines 30-32).
Regarding claim 17, Masuch teaches the invention of claim 13, as set forth above in the rejection of claim 13. Masuch also teaches wherein each one of the inker assemblies include at least one roller through which the coolant flows to indirectly cool the ink in contact with the at least one roller (This is an intended use of the temperature sensor, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the chilling system is capable of chilling a roller 12, Fig. 4).
Regarding claim 18, Masuch teaches the invention of claim 13, as set forth above in the rejection of claim 13. Masuch also teaches wherein the valve is further adapted to control the flow rate from a first flow rate to a second flow rate that is different than the first flow rate, wherein the first flow rate and the second flow rate are above zero (“valve 24, for example, metering valve 24, particularly a digital mixing valve,” col. 6, lines 45-47).
Regarding claim 19, Masuch teaches the invention of claim 13, as set forth above in the rejection of claim 13. Masuch also teaches wherein the valve and/or the pump is adapted to control coolant flow rate during oscillation of the inker assembly to continuously flow the coolant through the inker assembly in response to data only from the temperature sensor to regulate ink temperature to a target temperature (This is an intended use of the temperature sensor, and is incapable of patentably distinguishing the invention over another otherwise structurally and functionally identical apparatus, as set forth in MPEP § 2114(II). In this instance, the chilling system is capable of cooling in while an inker is oscillating, “the measured value from the at least one temperature sensor… is supplied to a control and/or regulating apparatus 25… which acts on a valve 24,” col. 6, lines 40-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harig, US 5,720,221, discloses an apparatus for controlling temperature of ink, including a chilling circuit having a temperature sensor (8) on an outlet side of the chilling roller (23), and upstream of the chiller (6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
25 May 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853